United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 25, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-51117
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ARMANDO MARTINEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. DR-03-CR-29-1-AML
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Armando Martinez appeals his sentence following a guilty-

plea conviction for distribution of cocaine.   Martinez argues

that the district court erred in finding that he possessed a

firearm during the commission of the offense and, as a result, in

imposing a two-level enhancement pursuant to U.S.S.G.

§ 2D1.1(b)(1) and denying a safety-valve adjustment pursuant to

U.S.S.G. § 5C1.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-51117
                                -2-

     Section 2D1.1(b)(1) calls for a two-level increase in the

offense level for a drug trafficking offense “[i]f a dangerous

weapon (including a firearm) was possessed.”   U.S.S.G.

§ 2D1.1(b)(1).   Because the confidential informant saw, on at

least one occasion, Martinez wearing a weapon during the offense

and a weapon was found in the same location where a number of

offenses occurred, we find that the district court did not

clearly err in finding that Martinez possessed a firearm during

the commission of the offense.    See United States v. Jacquinot,

258 F.3d 423, 430 (5th Cir. 2001).

     Additionally, the district court’s finding that Martinez

possessed a firearm for purposes of U.S.S.G. § 2D1.1(b)(1) also

“disqualified [him] from being eligible for the ‘safety valve’

provision of U.S.S.G. § 5C1.2.”    United States v. Flucas, 99 F.3d
177, 178-79 (5th Cir. 1996).   Because Martinez has failed to show

that the district court erred in imposing the U.S.S.G.

§ 2D1.1(b)(1) enhancement, he consequently has also failed to

show that the district court erred in determining that he was

ineligible under U.S.S.G. § 5C1.2.    See id.; Vasquez, 161 F.3d
909, 912-13 (5th Cir. 1998).

     Accordingly, the district court’s judgment is AFFIRMED.